SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1338
CA 11-00500
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, GREEN, AND MARTOCHE, JJ.


LUCIA C. WRONSKI, ET AL., PLAINTIFFS,

                      V                                          ORDER

JUDITH EINACH, DEFENDANT,
NICHOLAS BORON, DEBORAH M. BORON,
DEFENDANTS-APPELLANTS,
AND ROSEMARY M. MILLER, DEFENDANT-RESPONDENT.
(ACTION NO. 1.)
-------------------------------------------------
THOMAS S. WRONSKI, AS PARENT AND NATURAL GUARDIAN
OF VICTORIA WRONSKI, AN INFANT, PLAINTIFF,

                      V

NICHOLAS BORON, DEBORAH M. BORON,
DEFENDANTS-APPELLANTS,
AND ROSEMARY M. MILLER, DEFENDANT-RESPONDENT.
(ACTION NO. 2.)
(APPEAL NO. 1.)


CHELUS, HERDZIK, SPEYER & MONTE, P.C., BUFFALO (THOMAS P. KAWALEC OF
COUNSEL), FOR DEFENDANTS-APPELLANTS.

KENNEY SHELTON LIPTAK NOWAK LLP, BUFFALO (JAMES J. DUGGAN OF COUNSEL),
FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Niagara County (Ralph
A. Boniello, III, J.), dated November 3, 2010 in a personal injury
action. The order, insofar as appealed from, granted the motion of
defendant Rosemary M. Miller for summary judgment dismissing the
complaints against her.

     Now, upon reading and filing the stipulation of discontinuance of
appeal signed by the attorneys for the parties on December 13, 2011,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    December 30, 2011                   Frances E. Cafarell
                                                Clerk of the Court